177 S.W.3d 866 (2005)
LACLEDE GAS COMPANY, Appellant,
v.
RENEGADE CONSTRUCTION COMPANY, Respondent.
No. ED 85444.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2005.
Michael R. Gibbons, Kirkwood, MO, for appellant.
Clinton B. Roberts, Sonya D. Day (co-counsel), Farmington, MO, for respondent.
*867 Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Laclede Gas Company ("Laclede Gas") appeals from a directed verdict, in a court tried case, against it and in favor of Renegade Construction Company ("Renegade") on a claim for damage to its gas line. Laclede Gas claims that it raised a reasonable possibility that Renegade cut the gas line while doing construction, and that the trial court erred in its directed verdict.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).